820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald K. PRICE, Plaintiff-Appellant,v.CITY OF DAYTON;  Tyree Broomfield;  Robert Reynolds;  MarkJ. Varvel;  Frank W. Navarre;  Robert Chabali;Donald Shows;  Thomas Shaw;  JeromeCzisma;  Steven Holland,Defendants-Appellees.
No. 86-3593.
United States Court of Appeals, Sixth Circuit.
June 9, 1987.

Before KENNEDY, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's decision and entry of May 30, 1986, its final judgment entered that same date is affirmed.  See Thomas v. Shipka, --- F.2d ----, No. 86-3230 (6th Cir., May 1, 1987).  Rule 9(b)(4), Rules of the Sixth Circuit.